Citation Nr: 1409929	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  08-23 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for irritable colon syndrome.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1971 to March 1972.

This matter initially came before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO granted an increased (30 percent) rating for irritable colon syndrome, effective September 30, 2005.  The RO in Newark, New Jersey currently has jurisdiction over the Veteran's claim.

In September 2012, the Board denied the claim for a rating in excess of 30 percent for irritable colon syndrome.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).

In July 2013, the Court set aside the Board's September 2012 decision and remanded the case for readjudication in compliance with directives specified in a July 2013 Joint Motion filed by counsel for the Veteran and VA.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The parties to the Joint Motion have agreed that efforts need to be undertaken to attempt to obtain additional VA records of treatment for the Veteran's service-connected irritable colon syndrome.  A December 2005 VA examination report and an April 2006 VA primary care treatment note indicate that she had received treatment at the VA community based outpatient clinic in New Brunswick, NJ (CBOC New Brunswick).  Although it is unclear as to whether this facility is still in existence, there are no treatment records from this facility currently in the claims file.  The VA treatment records in the claims file are contained in the East Orange Vista electronic records system and are dated from April to December 2006 and from May 2007 to May 2008.  There are no additional treatment records included among the Veteran's paperless records in the Virtual VA system.  VA has a duty to obtain any additional relevant records.  38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for a gastrointestinal disability contained in the East Orange Vista electronic records system (including, if available, records from CBOC New Brunswick) and dated from September 2004 through April 2006, from December 2006 through May 2007, and from May 2008 through the present, and from any other sufficiently identified VA facility. 

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After conducting any additional indicated development, readjudicate the issue on appeal.  If the benefit on appeal remains denied, the agency of original jurisdiction (AOJ) shall issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


